 1
 2
                                                                JS-6
 3
 4
 5
 6
 7
 8                        UNITED STATES DISTRICT COURT
 9                       CENTRAL DISTRICT OF CALIFORNIA
10
11    JOSE M. MERCADO,                  ) Case No. ED CV 17-2347-R (SP)
                                        )
12                        Petitioner,   )
                                        )
13                  v.                  )           JUDGMENT
                                        )
14    SCOTT FRAUENHEIM,                 )
      Warden,                           )
15                                      )
                      Respondent.       )
16    __________________________
17
           Pursuant to the Order Accepting Findings and Recommendation of United
18
     States Magistrate Judge,
19
           IT IS HEREBY ADJUDGED that the Petition is denied and this action is
20
     dismissed with prejudice.
21
22
23 Dated: November 26, 2018
24
                                         _______________________________
25
                                         HONORABLE MANUEL L. REAL
26                                       UNITED STATES DISTRICT JUDGE
27
28
